

Table of Contents

Exhibit 10.2

ASPEN INSURANCE HOLDINGS LIMITED
2008 SHARESAVE SCHEME

DATED                2008

RULES OF THE ASPEN Insurance
Holdings Limited
     2008 Sharesave Scheme 

1


--------------------------------------------------------------------------------





TABLE OF CONTENTS

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 1.      INTERPRETATION [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 3 [spacer.gif] 2.      INVITATIONS TO APPLY FOR OPTIONS
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 7 [spacer.gif]
3.      SCALING DOWN [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 10
[spacer.gif] 4.      GRANT OF OPTIONS [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 11 [spacer.gif] 5.      OVERALL LIMITS ON GRANTS [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 13 [spacer.gif] 6.      LAPSE OF OPTIONS
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 13 [spacer.gif]
7.      EXERCISE OF OPTIONS [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
14 [spacer.gif] 8.      MANNER OF EXERCISE OF OPTIONS [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 17 [spacer.gif] 9.      TAX LIABILITIES [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 18 [spacer.gif] 10.    RELATIONSHIP WITH
EMPLOYMENT CONTRACT [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 19
[spacer.gif] 11.    TAKEOVERS AND LIQUIDATIONS [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 20 [spacer.gif] 12.    VARIATION OF SHARE CAPITAL
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 21 [spacer.gif]
13.    NOTICES [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 22
[spacer.gif] 14.    ADMINISTRATION AND AMENDMENT [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 23 [spacer.gif]

2


--------------------------------------------------------------------------------




Table of Contents

Rules of the Aspen Insurance Holdings Limited
     2008 Sharesave Scheme 

Established by resolution of the shareholders of the Company on [DATE].

Approved by HM Revenue & Customs on [DATE] under number [NUMBER].

[spacer.gif] [spacer.gif] 1.  INTERPRETATION

[spacer.gif] [spacer.gif] 1.1.  The following definitions and rules of
interpretation apply to these Rules:

Adoption Date: the date of the adoption of the Scheme by the Company;

Approval Date: the date of the approval of the Scheme by HMRC under Schedule 3;

Associate: has the meaning given to ‘‘associate’’ in paragraph 14 of Schedule 3;

Associated Company: has the meaning given in paragraph 47 of Schedule 3, which
may be summarised, as at the Adoption Date, as providing that a company is an
associated company of another at any time if:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  at that time, one has control of the
other, or both are under the control of the same person or persons; or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  at any time in the previous year,
one had control of the other, or both were under the control of the same person
or persons.

In this definition, ‘‘control’’ has the meaning given in section 416(2) to (6)
of the Income and Corporation Taxes Act 1988.

Auditors: the auditors of the Company, or, if the Company does not have
auditors, the Company’s accountants at the relevant time (acting as experts and
not as arbitrators).

Board: the board of directors of the Company or a committee of directors
appointed by that board to carry out any of its functions under the Scheme.

Bonus Date: whichever of the following applies:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  where the relevant Savings
Arrangement provides for the payment of a maximum bonus, the earliest date on
which the maximum bonus is payable; or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  in any other case, the earliest date
on which a bonus is payable under the relevant Savings Arrangement.

Company: Aspen Insurance Holdings Limited incorporated and registered in
Bermuda;

Constituent Company: any of the following:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  the Company; and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  any Eligible Company nominated by
the Board to be a Constituent Company at the relevant time.

Continuous Service: the period of continuous service of an employee or director
with:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  any Constituent Company (including
service with that company before it became a Constituent Company); and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  any other company which is or was an
Eligible Company (including service with that company before it became an
Eligible Company).

If an employee or director has been absent from service with a relevant company
for any reason (while remaining an employee or director of that company), or by
reason of maternity leave, and has since returned to service with a relevant
company, that period of absence shall be deemed to form part of that person’s
Continuous Service.

3


--------------------------------------------------------------------------------




Table of Contents

Any period of service during which a person served as a director shall only
count towards Continuous Service if the director was required during that period
to devote at least 25 hours per week (excluding meal breaks) to his duties;

Control: has the meaning given in section 719 of ITEPA 2003. Controlled shall be
interpreted accordingly. Note that ‘‘control’’ and ‘‘controlled’’ have a
different meaning in the definition of ‘‘Associated Company’’ and in rule 7.7;

Date of Grant: the date on which an Option is, was, or is to be granted under
the Scheme;

Dealing Day: a day on which the investment exchange on which Shares are listed
and/or traded is open for the transaction of business;

Eligible Company: any company of which the Company has Control;

Eligible Employee: any employee or director of a Constituent Company who:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  does not have a Material Interest
(either on his own or together with one or more of his Associates), and has not
had such an interest at any time in the 12 months up to the Date of Grant on
which any relevant Options may be granted;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  has no Associate or Associates which
has or (taken together) have a Material Interest, or had such an interest at any
time in the 12 months up to the Date of Grant on which any relevant Options may
be granted;

[spacer.gif] [spacer.gif] [spacer.gif] (c)  if a director of a Constituent
Company, is required to devote at least 25 hours per week (excluding meal
breaks) to his duties;

[spacer.gif] [spacer.gif] [spacer.gif] (d)  on the relevant Date of Grant, will
have Continuous Service equal to or greater than 3 months or any other minimum
period which may be specified by the Board under rule 2.4(e) on or before the
relevant Invitation Date;

[spacer.gif] [spacer.gif] [spacer.gif] (e)  whose earnings from employment
(and/or office, if any) with the relevant Constituent Company are (or would be
if there were any) general earnings subject to section 15 or 21 of ITEPA 2003
(earnings for year when employee resident and ordinarily resident in the UK);
and

[spacer.gif] [spacer.gif] [spacer.gif] (f)  has not given or received notice to
terminate his employment (and/or office, if any) which will have the effect that
he will no longer be an employee or full-time director of any Constituent
Company on the relevant Date of Grant;

Exercise Price: the price (which shall be in pounds sterling) at which each
Share subject to an Option may be acquired on the exercise of that Option, which
(subject to rule 12):

[spacer.gif] [spacer.gif] [spacer.gif] (a)  if Shares are to be newly issued to
satisfy the exercise of the Option, may not be less than the nominal value of a
Share;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  may not be less than the 80 per
cent. of the Market Value of a Share on the relevant Invitation Date;

Existing Option: an option or any other right to acquire or receive Shares
granted under any Share Incentive Scheme (including the Scheme), which remains
capable of exercise, or in the case of options or rights that do not require
exercise, remains capable of satisfaction;

Grantor: the person granting an Option, which may be:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  the Company; or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  the trustees of an employee benefit
trust authorised by the Board to grant Options at the relevant time, subject to
rule 9.5; or

[spacer.gif] [spacer.gif] [spacer.gif] (c)  any other person so authorised,
subject to rule 9.5;

HMRC: HM Revenue & Customs;

Invitation Date: a date on which invitations to apply for Options are, were, or
are to be issued under the Scheme;

4


--------------------------------------------------------------------------------




Table of Contents

ITEPA 2003: the Income Tax (Earnings and Pensions) Act 2003;

Key Feature: any provision of the Scheme which is necessary to meet the
requirements of Schedule 3;

Market Value: whichever of the following applies:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  on any day:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  before any applicable regulations
for the determination of market value are made under section 272(3) and 272(4)
of the Taxation of Chargeable Gains Act 1992 (as amended by Schedule 26 of the
Finance Act 2007); and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  on any day while the relevant
shares are listed on the New York Stock Exchange, at the discretion of the
Board, either:

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  the middle market quotation for a
share on the New York Stock Exchange on the last Dealing Day before that day; or

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  the average of the middle market
quotations on the New York Stock Exchange for a share for the three immediately
preceding Dealing Days;

in either case converted into Pounds Sterling at the noon buying rate in New
York City for cable transfers payable in Pounds Sterling as certified for
customs purposes by the Federal Reserve Bank for that day; or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  on any day:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  while the relevant shares are listed
on the New York Stock Exchange or listed on any recognised stock exchange (as
defined in section 1005 of the Income Taxes Act 2007, as amended by Schedule 26
to the Finance Act 2007); and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  when regulations for the
determination of market value made under section 272(3) and 272(4) of the
Taxation of Chargeable Gains Act 1992 (as amended by Schedule 26 to the Finance
Act 2007) (Valuation Regulations) apply in respect of the relevant shares,

the value determined using a method approved by the Board which is compatible
with the Valuation Regulations; or

[spacer.gif] [spacer.gif] [spacer.gif] (c)  on any day when neither paragraph
(a) nor paragraph (b) of this definition applies, the market value of a share,
determined under the applicable provisions of Part VIII of the Taxation of
Chargeable Gains Act 1992, as agreed with HMRC Shares and Assets Valuation
(before the relevant Date of Grant, and, if possible, before the relevant
Invitation Date, where Market Value on an Invitation Date is being determined
for the purpose of setting the Exercise Price);

Material Interest: has the meaning given in paragraph 12 of Schedule 3;

Model Code: the model code set out in the Listing Rules issued by the Financial
Services Authority acting as the United Kingdom Listing Authority (or any
successor body carrying out the same functions), as it is in force at the
relevant time;

Option: a right to acquire Shares granted under the Scheme which has neither
lapsed nor been fully exercised;

Option Certificate: a certificate setting out the terms of an Option, issued
under rule 4.6;

Option Holder: an individual who holds an Option or, where applicable, his
personal representatives;

Redundancy: has the meaning given by the Employment Rights Act 1996 or the
Employment Rights (Northern Ireland) Order 1996;

5


--------------------------------------------------------------------------------




Table of Contents

Repaid Amount: The amount actually received by way of repayments of
contributions and payments of bonus or interest (if any) under the Savings
Arrangement linked to the relevant Option. The Repaid Amount shall be taken to
exclude the amount of:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  any bonus or interest, if, for the
relevant Option, the Repayment is not to be taken to include a bonus under rule
4.3;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  any contribution paid directly to
the savings provider by the Option Holder, other than any contribution made:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  under special arrangements relating
to absence from the Option Holder’s office or employment; or

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  after cessation of the Option
Holder’s relevant office or employment, in the same monthly amount and at the
same interval as contributions made previously by deduction from the Option
Holder’s pay under the Scheme; and

[spacer.gif] [spacer.gif] [spacer.gif] (c)  any contribution made in advance, if
the due date of payment for that contribution under the Savings Arrangement
falls or would have fallen more than one month after the date on which the
Repaid Amount was paid to the Option Holder;

Repayment: whichever of the following applies:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  in relation to any Option for which
repayment under the linked Savings Arrangement shall be taken as including a
bonus, the aggregate of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the maximum amount of the
contributions repayable under the Savings Arrangement; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the amount of any bonus and/or
interest payable under the Savings Arrangement at the Bonus Date; and

[spacer.gif] [spacer.gif] [spacer.gif] (b)      in relation to any Option for
which repayment under the linked Savings Arrangement shall be taken as not
including a bonus, the maximum amount of the contributions repayable under the
Savings Arrangement;

Retirement: ceasing employment with the intention of retiring;

Rollover Period: any period during which Options may be exchanged for options
over shares in another company (under paragraph 38 of Schedule 3, rule 11.4 and
rule 11.5);

Savings Arrangement: a certified savings arrangement (as defined in section 703
of the Income Tax (Trading and Other Income) Act 2005) which has been approved
by an officer of HMRC for the purposes of Schedule 3;

Schedule 3: Schedule 3 to ITEPA 2003, which provides for the approval of SAYE
option schemes by HMRC;

Scheme: the employee share option Scheme constituted and governed by these
rules, as amended from time to time;

Scheme-related Employment: the office or employment by virtue of which any
person is or was eligible to become an Option Holder;

Share Incentive Scheme: any arrangement to provide employees and/or directors
with shares;

Shares: ordinary shares in the Company (subject to rule 13) that meet the
requirements of paragraphs 18 to 22 of Schedule 3;

Specified Age: 65, which shall be the specified age for the purposes of the
Scheme, under paragraph 31 of Schedule 3;

6


--------------------------------------------------------------------------------




Table of Contents

Taxable Event: any of the following events which may give rise to liabilities
for income tax and national insurance contributions (or their equivalents in any
other jurisdiction):

[spacer.gif] [spacer.gif] [spacer.gif] (a)  the exercise of an Option; or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  any other taxable event in relation
to an Option; or

[spacer.gif] [spacer.gif] [spacer.gif] (c)  the sale of Shares acquired on
exercise of an Option; or

[spacer.gif] [spacer.gif] [spacer.gif] (d)  any other taxable event in relation
to Shares acquired on exercise of an Option;

Tax Liability: the total of:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  any PAYE income tax and primary
class 1 (employee) national insurance contributions (or any similar liability to
withhold amounts in respect of income tax or social security contribution in any
jurisdiction) that the Company or any employer (or former employer) of an Option
Holder is liable to account for as a result of any Taxable Event; and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  if such amounts may be lawfully
recovered from the relevant Option Holder, any secondary class 1 (employer)
national insurance contributions (or any similar liability for social security
contribution in any jurisdiction) that the Company or any employer (or former
employer) of an Option Holder is liable to pay as a result of any Taxable Event.

[spacer.gif] [spacer.gif] 1.2.  Headings shall not affect the interpretation of
these rules.

[spacer.gif] [spacer.gif] 1.3.  A reference to one gender in these rules shall
include a reference to the other.

[spacer.gif] [spacer.gif] 1.4.  Words in the singular in these rules shall
include the plural and vice versa.

[spacer.gif] [spacer.gif] 1.5.  A reference to a statute or a statutory
provision in these rules is a reference to it as in force at the relevant time,
taking account of any amendment, extension or re-enactment, and includes any
subordinate legislation in force and made under it.

[spacer.gif] [spacer.gif] 2.  INVITATIONS TO APPLY FOR OPTIONS AND APPLICATIONS
FOR OPTIONS

[spacer.gif] [spacer.gif] 2.1  Subject to the limitations and conditions of this
Scheme, the Board may issue invitations to apply for Options at any time.

[spacer.gif] [spacer.gif] 2.2  On each occasion that the Board decides to issue
invitations to apply for Options, the Board shall determine (in its absolute
discretion):

[spacer.gif] [spacer.gif] [spacer.gif] (a)  whether or not Repayments will be
taken to include a bonus for Options granted as a result of the invitations. If
the Board determines that Repayments will be taken to include a bonus, that
determination may be subject to alteration if applications are scaled down under
rule 3. The Board should note that (as at the Adoption Date) a seven year Option
will be over the same number of Shares as a five year Option with the same
monthly savings, if Repayments are not taken as including a bonus;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  whether to invite applications for
three year Options, five year Options or seven year Options (or Options of such
other standard periods as may be available under the HM Treasury specifications
for Savings Arrangement in force at the relevant time), or to offer those
receiving invitations a choice between two or more of those Option periods;

[spacer.gif] [spacer.gif] [spacer.gif] (c)  the minimum monthly contribution to
be made to a Savings Arrangement linked to any Option granted as a result of the
invitations, being an amount which is neither:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  less than £5 (or such other minimum
as may be specified in the HM Treasury specifications for Savings Arrangements
in force at the relevant time); nor

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  more than £10 (or such other amount
as may be specified in paragraph 25(3)(b) of Schedule 3 at the relevant time);

7


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (d)  whether to impose a limit on the
number of Shares that may be made subject to Options granted as a result of the
invitations and if so:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  what that limit will be; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  whether the threshold value for the
purposes of scaling down under rule 3(d), will be £5 or some other value within
the range of £40 to £200 specified by the Board under this rule 2.4(d).

In making their decisions under this rule 2.2(d), the Board shall consider the
constraints imposed by rule 5 and any plans to make further invitations under
the Scheme or to make future awards under any other Share Incentive Scheme that
is subject to a limit similar to rule 5; and

[spacer.gif] [spacer.gif] [spacer.gif] (e)  whether to specify a minimum period
of Continuous Service different from the default period of 6 months for the
purposes of defining who will be an Eligible Employee. Any such period may not
be longer than five years (or such other maximum period as may be specified in
paragraph 6(2)(b) of Schedule 3 at the relevant time).

[spacer.gif] [spacer.gif] 2.3  On each occasion that the Board decides to issue
invitations to apply for Options, those invitations:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  shall be in a form approved by the
Board;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  shall be sent to all Eligible
Employees;

[spacer.gif] [spacer.gif] [spacer.gif] (c)  at the discretion of the Board, may
also be sent to any other employee (including any employee who is also a
director) of a Constituent Company who:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  does not have a Material Interest
(either on his own or together with one or more of his Associates), and has not
had such an interest at any time in the 12 months up to the Date of Grant on
which Options may be granted as a result of those invitations; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  has no Associate or Associates
which has or (taken together) have a Material Interest, or had such an interest
at any time in the 12 months up to the Date of Grant on which Options may be
granted as a result of those invitations;

[spacer.gif] [spacer.gif] [spacer.gif] (d)  shall comply with rule 2.4;

[spacer.gif] [spacer.gif] [spacer.gif] (e)  shall be accompanied by invitations
to apply to enter into appropriate Savings Arrangements with a Savings
Arrangement provider selected by the Board; and

[spacer.gif] [spacer.gif] [spacer.gif] (f)  shall include a statement that:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  each invitation is subject to these
rules, the relevant Savings Arrangement prospectus, Schedule 3 and any other
legislation applying to SAYE option schemes approved under Schedule 3; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  those provisions shall prevail over
any conflicting statement.

[spacer.gif] [spacer.gif] 2.4  Each invitation shall set out (without
limitation):

[spacer.gif] [spacer.gif] [spacer.gif] (a)  the minimum monthly contribution
determined by the Board under rule 2.2(c);

[spacer.gif] [spacer.gif] [spacer.gif] (b)  the Exercise Price for Options
granted as a result of the invitations, or the method by which that Exercise
Price will be notified to those receiving invitations;

[spacer.gif] [spacer.gif] [spacer.gif] (c)  whether Repayments will be taken to
include a bonus (subject to rule 3);

[spacer.gif] [spacer.gif] [spacer.gif] (d)  any limit on the number of Shares
that may be placed under Option as a result of the invitations specified under
rule, and, if there is such a limit:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  that applications will be scaled
down in accordance with rule 3 if applications are received in excess of that
limit; and

8


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the amount of the threshold value
for the purposes of scaling down under rule 3(d), if a value other than £5 is
specified by the Board under rule 2.2(d);

[spacer.gif] [spacer.gif] [spacer.gif] (e)  whether applications may be made for
three year Options, five year Options or seven year Options (or Options of such
other standard periods as may be available under the HM Treasury Savings
Arrangement specifications in force at the relevant time) or any specified
combination of Option periods (subject torule 3);

[spacer.gif] [spacer.gif] [spacer.gif] (f)  that, to be considered for the grant
of Options, completed applications should be received by the Board, or any
person nominated to receive applications on behalf of the Board, by 5 pm on the
day falling 14 days after the Invitation Date; and

[spacer.gif] [spacer.gif] [spacer.gif] (g)  any minimum period of Continuous
Service which applies for the purpose of determining who is an Eligible Employee
on the Invitation Date.

[spacer.gif] [spacer.gif] 2.5  Any accidental failure or omission to deliver an
invitation to any Eligible Employee shall not invalidate the grant of Options.

[spacer.gif] [spacer.gif] 2.6  Each application for an Option:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  shall be in a form approved by the
Board;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  shall state the period of the Option
applied for (subject to possible amendment to a shorter Option period under rule
3);

[spacer.gif] [spacer.gif] [spacer.gif] (c)  shall incorporate or be accompanied
by a duly completed application form to enter into a Savings Arrangement with a
Savings Arrangement provider selected by the Board, in which the applicant
agrees to make a monthly contribution of a specified amount (subject to possible
amendment to a lesser amount under rule 3) which shall be:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  a multiple of £1;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  not less than the minimum
determined under rule 2.2(c) and

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  when aggregated with contributions
made by the applicant under any other Savings Arrangements linked to SAYE option
schemes approved under Schedule 3, not more than £250 (or such other amount as
may be specified by paragraph 25(3)(a) of Schedule 3 at the relevant time),

over the necessary savings period given the period of the Option applied for
(subject to possible amendment to a shorter Option period under rule 3);

[spacer.gif] [spacer.gif] [spacer.gif] (d)  if a limit has been specified under
rule 2.2(d), shall include a statement that, if applications are scaled down
under rule 3, the applicant agrees that his application shall be amended or
withdrawn in accordance with the operation of rule 3;

[spacer.gif] [spacer.gif] [spacer.gif] (e)  shall authorise and instruct the
Board or any person authorised by the Board to:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  deduct from the applicant’s pay the
appropriate monthly contributions; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  pay those deductions to the
relevant Savings Arrangement provider to meet the applicant’s obligations,

under any Savings Arrangement entered into by the applicant as a result of the
application;

[spacer.gif] [spacer.gif] [spacer.gif] (f)  shall include the applicant’s
agreement to be bound by the terms of this Scheme, and in particular (without
limitation), rule 9 in respect of any Option granted to him, or any shares
acquired by him under the Scheme; and

[spacer.gif] [spacer.gif] [spacer.gif] (g)  shall state that:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the application is subject to these
rules, the relevant Savings Arrangement prospectus, Schedule 3 and any other
legislation applying to SAYE option schemes approved under Schedule 3; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  those provisions shall prevail over
any conflicting statement.

9


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] 2.7  The Repayment under a Savings Arrangement shall,
as nearly as possible, equal the amount required to be paid to exercise the
linked Option in full. Therefore, each application shall be treated as being for
an Option over the largest whole number of Shares which can be acquired at the
relevant Exercise Price with the Repayment under the linked Savings Arrangement
(following adjustment of the application under rule 3, if relevant).

[spacer.gif] [spacer.gif] 3.  SCALING DOWN

If:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  the Board has specified a limit
under rule 2.2(d) for a particular set of invitations; and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  in response to those invitations the
Board receives applications for Options over a total number of Shares which
exceeds that limit,

the methods of scaling down set out below shall be considered in turn. Each
method shall be applied independently, rather than cumulatively with the
preceding methods in the list. Scaling down shall be undertaken by the first of
the following methods which will ensure that the limit will not be exceeded:

if:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  Repayments will be taken to include
a bonus; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the relevant invitations offered a
choice of Option periods including (but not restricted to) any period relating
to Savings Arrangements under which a maximum bonus is payable,

any application for a Savings Arrangement under which a maximum bonus is payable
shall be taken instead to be an application for the most similar type of Savings
Arrangement under which the bonus is that payable on the first date on which a
bonus may be paid. As at the Adoption Date, this would affect only applications
for seven year Options, which would be scaled down to applications for five year
Options as a result;

[spacer.gif] [spacer.gif] [spacer.gif] (c)  the amount by which the monthly
savings contribution specified in each application exceeds either:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  if no other threshold value has been
specified by the Board under rule 2.2(d), £100; or

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  if one has been specified, the
threshold value specified by the Board under rule 2.2(d)

shall be reduced pro rata, in accordance with the method set out in Schedule 1;

[spacer.gif] [spacer.gif] [spacer.gif] (d)  if:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  Repayments will be taken to include
a bonus; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the relevant invitations offered a
choice of Option periods including (but not restricted to) any period relating
to Savings Arrangements under which a maximum bonus is payable,

a combination of the methods in rule 3(c) and rule 3(d);

[spacer.gif] [spacer.gif] [spacer.gif] (e)  if Repayments would otherwise have
been taken to include a bonus for Options granted as a result of the relevant
invitations, the method in rule 3(d) but with Repayments not taken to include a
bonus;

[spacer.gif] [spacer.gif] [spacer.gif] (f)  the amount by which the monthly
savings contribution specified in each application exceeds the minimum specified
under rule 2.2(c) for the relevant invitations shall be reduced pro rata, in
accordance with the method set out in Schedule 2;

10


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (g)  if:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  Repayments will be taken to include
a bonus; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the relevant invitations offered a
choice of Option periods including (but not restricted to) any period relating
to Savings Arrangements under which a maximum bonus is payable,

a combination of the methods in rule 3(c) and rule 3(g);

[spacer.gif] [spacer.gif] [spacer.gif] (h)  if Repayments would otherwise have
been taken to include a bonus for Options granted as a result of the relevant
invitations, the method in rule 3(g) but with Repayments not taken to include a
bonus; and

[spacer.gif] [spacer.gif] [spacer.gif] (i)  if scaling down cannot be effected
either by the method in rule 3(i), or, if Repayments are not to be taken to
include a bonus, by the method in rule 3(g):

[spacer.gif] [spacer.gif] [spacer.gif] (i)  some applicants would not be granted
Options following scaling down using the method in this rule 3.1(j);

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the Board, in its absolute
discretion, may determine not to continue with the scaling down operation and
that no Options shall be granted as a result of the relevant invitations; and

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  if the Board decides to continue
the scaling down operation, applicants shall be selected by lot, and each
selected applicant shall be taken to apply for an Option of the shortest period
offered in the relevant invitations, based on a monthly savings contribution of
the minimum specified under rule 2.3(c) for the relevant invitations.

[spacer.gif] [spacer.gif] 4.  GRANT OF OPTIONS

[spacer.gif] [spacer.gif] 4.1  Subject to the other provisions of this Scheme,
Options may be granted as a result of each set of invitations made under the
Scheme. If Options are granted, an Option shall be granted to each person who
made a valid application (or each person who is treated as making a valid
application under rule 3) and who:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  is an employee or director of a
Constituent Company on the Date of Grant;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  does not have a Material Interest
(either on his own or together with one or more of his Associates), and has not
had such an interest at any time in the 12 months up to the Date of Grant; and

[spacer.gif] [spacer.gif] [spacer.gif] (c)  has no Associate or Associates which
has or (taken together) have a Material Interest, or had such an interest at any
time in the 12 months up to the Date of Grant.

[spacer.gif] [spacer.gif] 4.2  Each Option shall be granted over the number of
Shares determined for the relevant application under rule 2.7.

[spacer.gif] [spacer.gif] 4.3  Whether or not Repayments will be taken to
include any bonus will be determined at the time of grant of each Option in
accordance with:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  the determination of the Board under
rule 2.2(a); and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  the effects of rule 3, if the
relevant applications were scaled down.

[spacer.gif] [spacer.gif] 4.4  Options shall be granted:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  unless applications were scaled down
under rule 3, not later than 30 days after the earliest date by reference to
which Market Value was determined for the purpose of setting the Exercise Price;
and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  if applications were scaled down
under rule 3, not later than 42 days after the earliest date by reference to
which Market Value was determined for the purpose of setting the Exercise Price;
and

11


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (c)  while the Company is bound by any
undertaking or agreement that this should be the case, not later than 42 days
after the Approval Date or any relevant Announcement Date (as applicable).

[spacer.gif] [spacer.gif] 4.5  Options may not be granted:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  at any time when that grant would be
prohibited by, or in breach of, any:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  law; or

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  regulation with the force of law;
or

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  rule of an investment exchange on
which Shares are listed or traded, or any other non-statutory rule with a
purpose similar to any part of the Model Code that binds the Company or with
which the Board wishes to comply; or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  before the Approval Date; or

[spacer.gif] [spacer.gif] [spacer.gif] (c)  after the tenth anniversary of the
Adoption Date.

[spacer.gif] [spacer.gif] 4.6  Options shall be granted by the Grantor executing
a deed in a form approved by the Board. A single deed of grant may be executed
in favour of any number of Option Holders. Each Option Holder shall be issued
with an Option Certificate (in a form approved by the Board) as soon as possible
after the Date of Grant as evidence of the grant of the relevant Option. Each
Option Certificate shall set out (without limitation):

[spacer.gif] [spacer.gif] [spacer.gif] (a)  the Date of Grant of the Option;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  the number and class of the Shares
over which the Option is granted;

[spacer.gif] [spacer.gif] [spacer.gif] (c)  the Exercise Price;

[spacer.gif] [spacer.gif] [spacer.gif] (d)  the date after which the Option may
be exercised, unless an earlier event occurs to cause the Option to lapse or to
become exercisable. This date shall be the Bonus Date of the Savings Arrangement
linked to the Option;

[spacer.gif] [spacer.gif] [spacer.gif] (e)  the date when the Option will lapse,
assuming that the Option is not exercised earlier, no event occurs to cause the
Option to lapse earlier and rule 7.9 does not then apply to the Option. This
date shall be the date falling six months after the Bonus Date of the Savings
Arrangement linked to the Option;

[spacer.gif] [spacer.gif] [spacer.gif] (f)  a statement that:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Option is subject to these
rules, Schedule 3 and any other legislation applying to SAYE option schemes
approved under Schedule 3; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  those provisions shall prevail over
any conflicting statement relating to the Option’s terms; and

[spacer.gif] [spacer.gif] [spacer.gif] (g)  a summary of the following:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  rule 6.1 and rule 6.2(j);

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  rule 7.11;

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  rule 9; and

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  rule 10.

[spacer.gif] [spacer.gif] 4.7  No amount shall be paid for the grant of an
Option.

12


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] 5.  OVERALL LIMITS ON GRANTS

[spacer.gif] [spacer.gif] 5.1  The definition in this rule 5.1 applies in this
rule 5:

Dilutive Shares: On any date, all shares of the Company which:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  have been issued, or transferred out
of treasury, on the exercise of options granted, and in satisfaction of any
other awards made, under any Share Incentive Scheme (including the Scheme) in
the shorter of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the ten years ending on (and
including) that date; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the period since such shares were
first admitted to trading on New York Stock Exchange;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  remain capable of issue, or transfer
out of treasury, under any Existing Options.

[spacer.gif] [spacer.gif] 5.2  While the Company is bound by any undertaking or
agreement that this should be the case, no Option shall be granted under rule 4
if that grant would result in the total number of Dilutive Shares exceeding 10%
of the issued share capital of the Company.

[spacer.gif] [spacer.gif] 6.  LAPSE OF OPTIONS

[spacer.gif] [spacer.gif] 6.1  Options may not be transferred or assigned or
have any charge or other security interest created over them. An Option shall
lapse if the relevant Option Holder (or his personal representatives) attempts
to do any of those things. But, a transfer to an Option Holder’s personal
representatives on the death of the Option Holder will not cause an Option to
lapse.

[spacer.gif] [spacer.gif] 6.2  An Option shall lapse on the earliest of the
following:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  any attempted action by the Option
Holder (or his personal representatives) falling within rule 6.1;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  the date on which the Option shall
lapse, as specified in the Option Certificate, if the Option Holder is alive at
that time;

[spacer.gif] [spacer.gif] [spacer.gif] (c)  when the Option Holder’s
Scheme-related Employment ceases, if:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Option may not be exercised
after that cessation under any part of rule 7; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the Option Holder is alive
immediately after that time.

This rule 6.2(c) is subject to rule 7.7;

[spacer.gif] [spacer.gif] [spacer.gif] (d)  either:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the seventh occasion on which the
Option Holder omits to make a payment under the Savings Arrangement linked to
the Option; or

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the giving of notice by the Option
Holder to terminate the Savings Arrangement,

if that takes place before the Bonus Date of the Savings Arrangement, unless
that non-payment or notice arises:

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  when the Option may be exercised
under rule 7.3 or rule 7.4, or rule 7.5 or rule 7.6; or

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  on or after the Option Holder’s
death; or

[spacer.gif] [spacer.gif] [spacer.gif] (v)  when the Option may be exercised or
exchanged under any part of rule 11; or

[spacer.gif] [spacer.gif] [spacer.gif] (vi)  when the Option may be exercised
under rule 7.8;

[spacer.gif] [spacer.gif] [spacer.gif] (e)  at the end of the period during
which the Option may be exercised under rule 7.8, if the Option has not been
exercised and during that period an event occurred which falls within rule
6.2(c)(i) or rule 6.2(c)(ii), unless that period ended on the Option Holder’s
death;

13


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (f)  at the end of any period during
which the Option may be exercised under any part of rule 7 other than rule 7.8
and rule 7.9, unless that period ended on the Option Holder’s death;

[spacer.gif] [spacer.gif] [spacer.gif] (g)  if the Option Holder has died:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  if the Option Holder died before the
Bonus Date of the Savings Arrangement linked to the relevant Option, the date
falling 12 months after the date of death;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  if the Option Holder died on or
within six months after the Bonus Date of the Savings Arrangement linked to the
relevant Option, the date falling 12 months after that Bonus Date;

[spacer.gif] [spacer.gif] [spacer.gif] (h)  if any part of rule 11 applies, the
time specified for the lapse of the Option under that part of rule 11;

[spacer.gif] [spacer.gif] [spacer.gif] (i)  if rule 7.1(h) applies, the time
specified in rule 7.1(h); and

[spacer.gif] [spacer.gif] [spacer.gif] (j)  the bankruptcy of the Option Holder.

[spacer.gif] [spacer.gif] 7.  EXERCISE OF OPTIONS

[spacer.gif] [spacer.gif] 7.1  No Option may be exercised:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  when the Option Holder has a
Material Interest (either on his own or together with one or more of his
Associates), or has had such an interest at any time in the preceding 12 months;
or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  when any Associate or Associates of
the Option Holder has or (taken together) have a Material Interest, or had such
an interest at any time in the preceding 12 months; or

[spacer.gif] [spacer.gif] [spacer.gif] (c)  when the Option Holder is not an
employee or director of a Constituent Company, except as permitted by any
provision of this Scheme other than any part of rule 11. If the Option Holder is
not an employee or director of a Constituent Company, an Option may be exercised
under any part of rule 11 only if exercise is also permitted at that time under
any provision of this Scheme other than rule 11; or

[spacer.gif] [spacer.gif] [spacer.gif] (d)  earlier than the Bonus Date of the
Savings Arrangement linked to that Option, except as permitted by any provision
of this Scheme; or

[spacer.gif] [spacer.gif] [spacer.gif] (e)  later than six months after the
Bonus Date of the Savings Arrangement linked to that Option, except as permitted
under rule 7.9; or

[spacer.gif] [spacer.gif] [spacer.gif] (f)  when prohibited by or in breach of
any law or regulation with the force of law; or

[spacer.gif] [spacer.gif] [spacer.gif] (g)  when prohibited by or in breach of
any rule of an investment exchange on which Shares are listed or traded, or any
provision of a personal dealing code adopted by the Company, or any other
non-statutory rule with a similar purpose to any part of the Model Code that
binds the Company; or

[spacer.gif] [spacer.gif] [spacer.gif] (h)  more than once. If an Option is
exercised in part only, the unexercised part of the Option shall lapse
immediately after the exercise.

[spacer.gif] [spacer.gif] 7.2  An Option Holder who is a director or employee
of:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  a Constituent Company; or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  any Associated Company of the
Company which is not a Constituent Company;

[spacer.gif] [spacer.gif] [spacer.gif] (c)  may exercise an Option at any time
during the period starting with the Bonus Date of the Savings Arrangement linked
to that Option and ending on the earlier to occur of:

[spacer.gif] [spacer.gif] [spacer.gif] (d)  the date falling six months after
the Bonus Date of the Savings Arrangement linked to that Option; and

[spacer.gif] [spacer.gif] [spacer.gif] (e)  the Option Holder’s death.

14


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] 7.3  This rule 7.3 is subject to rule 7.7 and applies
to any Options held by an Option Holder who has ceased to hold his
Scheme-related Employment:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  because of injury; or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  because of disability; or

[spacer.gif] [spacer.gif] [spacer.gif] (c)  because of Redundancy; or

[spacer.gif] [spacer.gif] [spacer.gif] (d)  because of Retirement on reaching
the Specified Age; or

An Option to which this rule 7.3 applies may be exercised at any time in the
period starting immediately after the date on which the Scheme-related
Employment ceased and ending on the earliest to occur of:

[spacer.gif] [spacer.gif] [spacer.gif] (e)  the date falling six months after
the date on which the Scheme-related Employment ceased;

[spacer.gif] [spacer.gif] [spacer.gif] (f)  the date falling six months after
the Bonus Date of the Savings Arrangement linked to that Option; and

[spacer.gif] [spacer.gif] [spacer.gif] (g)  the Option Holder’s death.

[spacer.gif] [spacer.gif] 7.4  This rule 7.4 is subject to rule 7.7 and applies
to Options held by any Option Holder who has ceased to hold his Scheme-related
Employment because of Retirement on reaching any age (other than the Specified
Age) at which he is bound to retire in accordance with the terms of his contract
of employment.

In this rule 7.4, ‘‘any age (other than the Specified Age) at which he is bound
to retire in accordance with the terms of his contract of employment’’ means any
age (other than the Specified Age) at which, if the relevant Option Holder were
to be dismissed by his employer, it would be possible for retirement to be the
reason (or a reason) for that dismissal under section 98 of the Employment
Rights Act 1996.

An Option to which this rule 7.4 applies may be exercised at any time in the
period starting immediately after the date of Retirement and ending on the
earliest to occur of:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  the date falling six months after
the date of Retirement;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  the date falling six months after
the Bonus Date of the Savings Arrangement linked to that Option; and

[spacer.gif] [spacer.gif] [spacer.gif] (c)  the Option Holder’s death.

[spacer.gif] [spacer.gif] 7.5  This rule 7.5 is subject to rule 7.7 and applies
to Options:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  held by any Option Holder who has
ceased to hold his Scheme-related Employment because of any reason other than:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  any reason listed in rule 7.3; or

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the reason set out in rule 7.4; or

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  misconduct; and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  which were granted more than three
years before the date on which the Option Holder’s Scheme-related Employment
ceased.

The Board shall interpret the meaning of ‘‘misconduct’’ in rule 7.5(a)(iii) in a
manner which is fair and reasonable.

An Option to which this rule 7.5 applies may be exercised at any time in the
period starting immediately after the date on which the Scheme-related
Employment ceased and ending on the earliest to occur of:

[spacer.gif] [spacer.gif] [spacer.gif] (c)  the date falling six months after
the date on which the Scheme-related Employment ceased;

15


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (d)  the date falling six months after
the Bonus Date of the Savings Arrangement linked to that Option; and

[spacer.gif] [spacer.gif] [spacer.gif] (e)  the Option Holder’s death.

[spacer.gif] [spacer.gif] 7.6  This rule 7.6 is subject to rule 7.7 and applies
to any Options held by an Option Holder who has ceased to hold his
Scheme-related Employment:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  only because it was in a company
which has ceased to be an Eligible Company; or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  only because it related to a
business or part of a business which was transferred to a person other than an
Associated Company of the Company,

if the Option Holder has ceased to hold the office or employment which was
(before the date of cessation of the Scheme-related employment) the
Scheme-related employment (the post-transfer employment) for a reason falling
within any of rule 7.3(a), rule 7.3(b), rule 7.3(c), rule 7.3(d) or rule 7.4.

An Option to which this rule 7.6 applies may be exercised at any time in the
period starting immediately after the date on which the post-transfer employment
ceased and ending on the earliest to occur of:

[spacer.gif] [spacer.gif] [spacer.gif] (c)  the date falling six months after
the date on which the post-transfer employment ceased;

[spacer.gif] [spacer.gif] [spacer.gif] (d)  the date falling six months after
the Bonus Date of the Savings Arrangement linked to that Option; and

[spacer.gif] [spacer.gif] [spacer.gif] (e)  the Option Holder’s death.

[spacer.gif] [spacer.gif] 7.7  No Option Holder shall be treated as ceasing to
hold Scheme-related Employment under any of rule 6.2(c), rule 7.3 or rule 7.4,
or rule 7.5 or rule 7.6 until that Option Holder ceases to hold any office or
employment with:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  the Company; or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  any Eligible Company or other
company which is controlled by the Company; or

[spacer.gif] [spacer.gif] [spacer.gif] (c)  any company which:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  controls the Company; or

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  is controlled by a person or
persons who also control the Company.

In this rule 7.7, ‘‘control’’ has the meaning given in section 416(2) to (6) of
the Income and Corporation Taxes Act 1988.

[spacer.gif] [spacer.gif] 7.8  This rule 7.8 applies to Options held by any
Option Holder who:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  has reached the Specified Age; and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  continued to hold his Scheme-related
Employment after the date on which he reached the Specified Age.

An Option to which this rule 7.8 applies may be exercised at any time in the
period starting immediately after the date on which the Option Holder reached
the Specified Age and ending on the earliest to occur of:

[spacer.gif] [spacer.gif] [spacer.gif] (c)  the date falling six months after
the date on which the Option Holder reached the Specified Age;

[spacer.gif] [spacer.gif] [spacer.gif] (d)  the date falling six months after
the Bonus Date of the Savings Arrangement linked to that Option; and

[spacer.gif] [spacer.gif] [spacer.gif] (e)  the Option Holder’s death.

16


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] 7.9  This rule 7.9 applies to Options which were held
by any Option Holder at the time of his death if, at that time:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  the Option Holder did not have a
Material Interest (either on his own or together with one or more of his
Associates), and had not had such an interest at any time in the preceding 12
months; and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  no Associate or Associates of the
Option Holder had (individually or taken together) a Material Interest, or had
such an interest at any time in the preceding 12 months; and

whether or not those Options were capable of exercise under any other provision
of the Scheme at the time of death.

An Option to which this rule 7.9 applies may be exercised by the Option Holder’s
personal representatives at any time in the period starting immediately after
the date of death and ending:

[spacer.gif] [spacer.gif] [spacer.gif] (c)  if the Option Holder died before the
Bonus Date of the Savings Arrangement linked to that Option, the date falling 12
months after the date of death; or

[spacer.gif] [spacer.gif] [spacer.gif] (d)  if the Option Holder died on or
within six months after the Bonus Date of the Savings Arrangement linked to that
Option, the date falling 12 months after that Bonus Date.

[spacer.gif] [spacer.gif] 7.10  If a Repaid Amount is insufficient to exercise
the Option linked to the relevant Savings Arrangement in full:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  the aggregate Exercise Price paid to
exercise the Option may not exceed the Repaid Amount; and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  the number of Shares acquired on
exercise of the Option may not exceed the number obtained by dividing the Repaid
Amount by the Exercise Price for the Option and, if the result of that division
is not a whole number, rounding it down to the nearest whole number.

[spacer.gif] [spacer.gif] 7.11  An Option may only be exercised if the Option
Holder has made any arrangements, or entered into any agreements, that may be
required under rule 9.

[spacer.gif] [spacer.gif] 8.  MANNER OF EXERCISE OF OPTIONS

[spacer.gif] [spacer.gif] 8.1  An Option shall be exercised by the Option Holder
giving a written exercise notice to the Grantor, which shall:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  set out the number of Shares over
which the Option Holder wishes to exercise the Option. If that number exceeds
the number over which the Option may be validly exercised at the time (in
particular, without limitation, under rule 7.10):

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Option shall be treated as
exercised only in respect of that lesser number; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  any excess amount paid to exercise
the Option or meet any Tax Liability shall be refunded;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  be made using a form approved by the
Board;

[spacer.gif] [spacer.gif] [spacer.gif] (c)  include a power of attorney
appointing the Company as the Option Holder’s agent and attorney for the
purposes of rule 9.4 and rule 9.7; and

[spacer.gif] [spacer.gif] [spacer.gif] (d)  be accompanied by the relevant
Option Certificate. If an Option Certificate has been lost, the relevant Option
may still be exercised, but the Grantor may make it a condition of exercise that
the Option Holder shall enter into a formal acknowledgement that the Option
Certificate is lost and a binding undertaking to return it for cancellation if
recovered at a later date.

[spacer.gif] [spacer.gif] 8.2  Any exercise notice shall be accompanied by:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  payment of an amount equal to the
Exercise Price multiplied by the number of Shares specified in the notice; and

17


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (b)  any payment required under rule 9;
and/or

[spacer.gif] [spacer.gif] [spacer.gif] (c)  any documentation relating to
arrangements or agreements required under rule 9.

If the Savings Arrangement provider permits, payment under rule 8.2(a) may take
the form of a valid direction to the Savings Arrangement provider to repay to
the Grantor the whole amount due to the Option Holder under the Savings
Arrangement linked to the relevant Option. If payment is made in this way, the
Grantor shall pay to the Option Holder any amount by which the payment received
by the Grantor from the Savings Arrangement provider exceeds the aggregate
Exercise Price payable on the exercise of the Option.

[spacer.gif] [spacer.gif] 8.3  Any exercise notice shall be invalid:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  to the extent that it is
inconsistent with the Option Holder’s rights under these rules and the relevant
Option; or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  if any of the requirements of rule
8. or rule 8.2 are not met; or

[spacer.gif] [spacer.gif] [spacer.gif] (c)  if any payment referred to in rule
8.2 is made by a cheque that is not honoured on first presentation or in any
other manner which fails to transfer the expected value to the Grantor.

The Grantor may permit the Option Holder to correct any defect referred to in
rule 8.3(b) or rule 8.3(c) (but shall not be obliged to do so). The date of any
corrected exercise notice shall be the date of the correction rather than the
original notice date for all other purposes of the Scheme.

[spacer.gif] [spacer.gif] 8.4  Shares shall be allotted and issued (or
transferred, as appropriate) within 30 days after a valid Option exercise,
subject to the other rules of this Scheme.

[spacer.gif] [spacer.gif] 8.5  Except for any rights determined by reference to
a date before the date of allotment, Shares allotted and issued in satisfaction
of the exercise of an Option shall rank equally in all respects with the other
shares of the same class in issue at the date of allotment.

[spacer.gif] [spacer.gif] 8.6  Shares transferred in satisfaction of the
exercise of an Option shall be transferred free of any lien, charge or other
security interest, and with all rights attaching to them, other than any rights
determined by reference to a date before the date of transfer.

[spacer.gif] [spacer.gif] 8.7  If the Shares are listed or traded on any stock
exchange, the Company shall apply to the appropriate body for any newly issued
Shares allotted on exercise of an Option to be listed or admitted to trading on
that exchange.

[spacer.gif] [spacer.gif] 9.  TAX LIABILITIES

[spacer.gif] [spacer.gif] 9.1  The definitions in this rule 9.1 apply in this
rule 9.

Employer NICs: Secondary class 1 (employer) national insurance contributions (or
any similar liability for social security contribution in any jurisdiction)
which are included in any Tax Liability (or which would be included in any Tax
Liability if an election of the type referred to in rule 9.2(c) had not been
made) and which may be lawfully recovered from the Option Holder.

Sufficient Shares: the smallest number of Shares which, when sold, will produce
an amount at least equal to the relevant Tax Liability (after deduction of
brokerage and any other charges or taxes on the sale).

[spacer.gif] [spacer.gif] 9.2  It shall be a term of each Option that the Option
Holder shall:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  pay to the Company, his employer or
former employer (as appropriate) the amount of any Tax Liability;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  enter into arrangements to the
satisfaction of the Company, his employer or former employer (as appropriate)
for payment of any Tax Liability; and

18


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (c)  if required to do so by the Company,
his employer or former employer, join in making an election (using a form
approved by HMRC) that the whole or any part of the liability for any Employer
NICs shall be transferred to the Option Holder.

[spacer.gif] [spacer.gif] 9.3  An Option Holder’s employer or former employer
may decide to release the Option Holder from, or not to enforce, any part of the
Option Holder’s obligations in respect of Employer NICs under rule 9.2(a) and
rule 9.2(b).

[spacer.gif] [spacer.gif] 9.4  If an Option Holder does not fulfil his
obligations under either rule 9.2(a) or rule 9.2(b) in respect of any Tax
Liability arising from the exercise of an Option within seven days after the
date of exercise and Shares are readily saleable at that time, the Grantor shall
withhold Sufficient Shares from the Shares which would otherwise be delivered to
the Option Holder. From the net proceeds of sale of those withheld Shares, the
Grantor shall pay to the Company, employer or former employer an amount equal to
the Tax Liability and shall pay any balance to the Option Holder.

[spacer.gif] [spacer.gif] 9.5  Any person other than the Company will only be
authorised to grant Options after it has entered into an irrevocable undertaking
to the Company (for the benefit of the Company and any employer or former
employer of any relevant Option Holder) that such person will fulfil its
obligations as a Grantor under the rules of the Scheme, in particular (without
limitation) rule 9.4.

[spacer.gif] [spacer.gif] 9.6  Option Holders shall have no rights to
compensation or damages on account of any loss in respect of Options or the
Scheme where such loss arises (or is claimed to arise), in whole or in part,
from any loss of approval under Schedule 3 that affects the Scheme or any
Option, however that loss of approval may be caused.

[spacer.gif] [spacer.gif] 9.7  It shall be a term of each Option that the Option
Holder shall join in making an election under section 431(1) or section 431(2)
of ITEPA 2003, if required to do so by the Company, his employer or former
employer, on or before the date of exercise of the Option.

[spacer.gif] [spacer.gif] 10.  RELATIONSHIP WITH EMPLOYMENT CONTRACT

[spacer.gif] [spacer.gif] 10.1  The rights and obligations of any Option Holder
under the terms of his office or employment with any company shall not be
affected by being an Option Holder.

[spacer.gif] [spacer.gif] 10.2  The value of any benefit realised under the
Scheme by Option Holders shall not be taken into account in determining any
pension or similar entitlements.

[spacer.gif] [spacer.gif] 10.3  Option Holders and the directors and employees
of Constituent Companies and Associated Companies of the Company (past and
present) shall have no rights to compensation or damages on account of any loss
in respect of Options or the Scheme where such loss arises (or is claimed to
arise), in whole or in part, from termination of office or employment with any
company. This exclusion of liability shall apply however termination of office
or employment, or the giving of notice, is caused and however compensation or
damages may be claimed.

[spacer.gif] [spacer.gif] 10.4  Option Holders and the directors and employees
of Constituent Companies and Associated Companies of the Company (past and
present) shall have no rights to compensation or damages on account of any loss
in respect of Options or the Scheme where such loss arises (or is claimed to
arise), in whole or in part, from:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  any company ceasing to be a
Constituent Company; or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  any company ceasing to be an
Associated Company of the Company; or

[spacer.gif] [spacer.gif] [spacer.gif] (c)  the transfer of any business from a
Constituent Company to any person which is neither a Constituent Company nor an
Associated Company of the Company; or

[spacer.gif] [spacer.gif] [spacer.gif] (d)  the transfer of any business from a
Constituent Company to an Associated Company of the Company which is not a
Constituent Company; or

[spacer.gif] [spacer.gif] [spacer.gif] (e)  any change to invitations made under
the Scheme, including any variation of their terms or timing, or their complete
suspension or termination; or

19


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (f)  the lapse of any Option; or

[spacer.gif] [spacer.gif] [spacer.gif] (g)  any failure by the Board to nominate
an Eligible Company to be a Constituent Company; or

[spacer.gif] [spacer.gif] [spacer.gif] (h)  any failure by the Board to make an
invitation to apply for an Option to any person who is not at the relevant time
an Eligible Employee, where it is in the Board’s discretion to do so.

This exclusion of liability shall apply however the relevant circumstances are
caused, and however compensation or damages may be claimed.

[spacer.gif] [spacer.gif] 10.5  Each Eligible Employee and each employee of a
Constituent Company shall have no right to receive Options, whether or not he
has previously been granted any.

[spacer.gif] [spacer.gif] 11.  TAKEOVERS AND LIQUIDATIONS

[spacer.gif] [spacer.gif] 11.1  If any person (in this rule 11.1, the
Controller) obtains Control of the Company as a result of:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  making a general offer to acquire
the whole of the issued share capital of the Company which is made on a
condition such that, if it is satisfied, the person making the offer will have
Control of the Company; or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  making a general offer to acquire
all the shares in the Company which are of the same class as the Shares,

then any Option may (subject to rule 7.1, rule 11.4 and rule 11.11) be exercised
within six months after the time when the Controller has obtained Control of the
Company and (if relevant) any condition subject to which the offer is made has
been satisfied. Any Option to which this rule 11.1 applies shall lapse at the
end of that period, unless before then it is exercised or released under
rule 11.4.

[spacer.gif] [spacer.gif] 11.2  Unless the relevant compromise or arrangement
makes provision for the replacement of Options or the compensation of Option
Holders which the Auditors have certified in writing to be fair and reasonable,
any Option may be exercised within six months after any person (in this rule
11.2, the Controller) obtains Control of the Company as a result of the court
sanctioning a compromise or arrangement for the reconstruction or amalgamation
of the Company, under section 425 of the Companies Act 1985, Part 26 and (where
applicable) Part 27 of the Companies Act 2006 (or in both cases, the local
equivalent to such provisions), subject to rule 7.1, rule 11.4 and rule 11.11.
Any Option to which this rule 11.2 applies shall lapse at the end of that
period, unless before then it is exercised or released under rule 11.4.

[spacer.gif] [spacer.gif] 11.3  Any Option may be exercised during the period
commencing when any person becomes bound or entitled to acquire Shares under
sections 979 to 982 of the Companies Act 2006 (or the local equivalent to such
provisions) and continuing for as long as that person remains so bound or
entitled, subject to rule 7.1, rule 11.4 and rule 11.11.

[spacer.gif] [spacer.gif] 11.4  If, as a result of:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  an event specified in rule 11.1(a);
or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  an event specified in rule 11.1(b);
or

[spacer.gif] [spacer.gif] [spacer.gif] (c)  the court sanctioning a compromise
or arrangement under section 425 of the Companies Act 1985, Part 26 and (where
applicable) Part 27 of the Companies Act 2006 (including an event specified in
rule 11.2), a company has obtained Control of the Company, or if a company has
become bound or entitled as specified in rule 11.3, each Option Holder may, by
agreement with that company (Acquiring Company) within the Rollover Period,
release each Option (Old Option) for a replacement option (New Option). A New
Option shall:

[spacer.gif] [spacer.gif] [spacer.gif] (d)  be over shares which satisfy the
requirements of paragraphs 18 to 22 of Schedule 3 in the Acquiring Company (or
some other company falling within paragraph 39(2)(b) of Schedule 3);

20


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] (e)  be a right to acquire such number of
those shares as have, immediately after grant of the New Option, a total Market
Value equal to the total Market Value of the shares subject to the Old Option
immediately before its release;

[spacer.gif] [spacer.gif] [spacer.gif] (f)  have an exercise price per share
such that the total price payable on complete exercise of the New Option equals
the total price which would have been payable on complete exercise of the Old
Option; and

[spacer.gif] [spacer.gif] [spacer.gif] (g)  subject to rule 11.11, be on terms
otherwise identical to the Old Option immediately before the Old Option’s
release.

[spacer.gif] [spacer.gif] 11.5  Any Rollover Period shall have the same duration
as the applicable period defined in paragraph 38(3) of Schedule 3, which may be
summarised (as at the Adoption Date) as:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  for the purposes of rule 11.1, six
months beginning with the time the Acquiring Company obtains Control and any
condition of the relevant offer is met;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  for the purposes of rule 11.2 and
rule 11.4(c), six months beginning with the time when the court sanctions the
relevant compromise or arrangement;

[spacer.gif] [spacer.gif] [spacer.gif] (c)  for the purposes of rule 11.3, while
the Acquiring Company is bound or entitled as specified in that rule; and

[spacer.gif] [spacer.gif] [spacer.gif] (d)  for the purposes of rule 11.4, as
determined by reference to whichever of rule 11.1, rule 11.4(c) or rule 11.3
applies.

[spacer.gif] [spacer.gif] 11.6  Any New Option granted under rule 11.4 shall be
treated as having been acquired at the same time as the relevant Old Option for
all other purposes of the Scheme.

[spacer.gif] [spacer.gif] 11.7  The Scheme shall be interpreted in relation to
any New Options as if references to:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  the Company (except for those in the
definitions of Constituent Company and Eligible Company) were references to the
Acquiring Company (or to any other company whose shares are subject to the New
Options, as the context may require); and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  the Shares were references to the
shares subject to the New Options.

[spacer.gif] [spacer.gif] 11.8  The Company will remain the scheme organiser of
the Scheme (as defined in paragraph 2(2) of Schedule 3) following the release of
Options and the grant of New Options under rule 11.4.

[spacer.gif] [spacer.gif] 11.9  The Acquiring Company shall issue (or procure
the issue of) an Option Certificate for each New Option.

[spacer.gif] [spacer.gif] 11.10  In this rule 11 (other than rule 11.4), a
person shall be deemed to have obtained Control of a company if he, and others
acting with him, have obtained Control of it together.

[spacer.gif] [spacer.gif] 11.11  An event causing the grant of New Options shall
not trigger the exercise of those New Options under rule 11.1, rule 11.2 or rule
11.3.

[spacer.gif] [spacer.gif] 11.12  If the Company passes a resolution for
voluntary winding up, any Option may be exercised within six weeks after the
resolution is passed, failing which it shall lapse at the end of that period.

[spacer.gif] [spacer.gif] 11.13  The Board shall notify Option Holders (and
Grantors other than the Company) of any event that is relevant to Options under
this rule 11 within a reasonable period after the Board becomes aware of it.

[spacer.gif] [spacer.gif] 12.  VARIATION OF SHARE CAPITAL

If there is any variation of the share capital of the Company (whether that
variation is a capitalisation issue (other than a scrip dividend), rights issue,
consolidation, subdivision or reduction of capital or otherwise), the number and
description of Shares subject to each Option and/or the Exercise Price of each
Option shall be adjusted in a manner the Board deems appropriate provided that,
while the Scheme is approved under Schedule 3, no such adjustment shall be made
without HMRC’s prior approval.

21


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] 13.  NOTICES

[spacer.gif] [spacer.gif] 13.1  Any notice or other communication required or
made in connection with any Option or otherwise under this Scheme shall be in
writing and shall be:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  delivered personally; or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  sent by pre-paid first-class post;
or

[spacer.gif] [spacer.gif] [spacer.gif] (c)  sent by recorded delivery post; or

[spacer.gif] [spacer.gif] [spacer.gif] (d)  sent by commercial courier; or

[spacer.gif] [spacer.gif] [spacer.gif] (e)  sent by fax (but fax communications
shall only be treated as validly sent if an appropriate report of successful
transmission has been recorded by the sender’s fax system); or

[spacer.gif] [spacer.gif] [spacer.gif] (f)  sent by e-mail (but e-mail
communications shall only be treated as validly sent if an appropriate report of
receipt has been returned to the sender by the e-mail system).

[spacer.gif] [spacer.gif] 13.2  Communications made in accordance with rule 13.1
shall be addressed to the parties interested in the Scheme as specified below:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  in the case of communications to any
Eligible Employee or Option Holder, to:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  his work address; or

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  his home address, meaning that most
recently notified to the sender; or

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  his work fax number; or

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  if one has been notified to the
sender, his private fax number; or

[spacer.gif] [spacer.gif] [spacer.gif] (v)  his work e-mail address; or

[spacer.gif] [spacer.gif] [spacer.gif] (vi)  if one has been notified to the
sender, his private e-mail address; and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  in the case of communications to an
Option Holder who has died (where the sender has notice of the death), to:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the Option Holder’s home address,
meaning that most recently notified to the sender; or

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  any address or fax number (marked
for the attention of any specified person) or any e-mail address that the Option
Holder’s personal representatives have notified to the Company (and any relevant
Grantor other than the Company) for such communications; and

[spacer.gif] [spacer.gif] [spacer.gif] (c)  in the case of communications to the
Company, to:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  its registered office, marked for
the attention of any specified person, and notified by the Company to the
sender; or

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  any other address (marked for the
attention of any specified person) that may have been notified by the Company to
the sender; or

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  any fax number (marked for the
attention of any specified person) that may have been notified by the Company to
the sender; or

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  any e-mail address that may have
been notified by the Company to the sender; and

[spacer.gif] [spacer.gif] [spacer.gif] (d)  in the case of communications to any
Grantor other than the Company, to:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  any address (marked for the
attention of any specified person) that may have been notified by the Grantor to
the sender; or

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  any fax number (marked for the
attention of any specified person) that may have been notified by the Grantor to
the sender; or

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  any e-mail address that may have
been notified by the Grantor to the sender.

22


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] 13.3  Communications made to any Eligible Employee,
Option Holder or Option Holder’s personal representatives shall be deemed to
have been duly received:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  if delivered personally, when left
at the relevant address; or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  if sent by pre-paid first-class post
or recorded delivery post, at 12 noon on the second business day after posting;
or

[spacer.gif] [spacer.gif] [spacer.gif] (c)  if sent by commercial courier, at
the time specified on the signed delivery receipt;

[spacer.gif] [spacer.gif] [spacer.gif] (d)  if sent by fax, at the time of
transmission; or

[spacer.gif] [spacer.gif] [spacer.gif] (e)  if sent by e-mail, at the time
specified in the relevant report of receipt returned to the sender.

[spacer.gif] [spacer.gif] 13.4  Communications sent to the Company or any other
Grantor shall:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  be duly made only if actually
received in accordance with this rule 13; and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  shall be treated as made at the time
they are received for all purposes of the Scheme.

[spacer.gif] [spacer.gif] 13.5  This rule 13 shall not apply to the service of
any proceedings or other documents in any legal action.

[spacer.gif] [spacer.gif] 14.  ADMINISTRATION AND AMENDMENT

[spacer.gif] [spacer.gif] 14.1  The Scheme shall be administered under the
direction of the Board.

[spacer.gif] [spacer.gif] 14.2  The Board may amend the Scheme from time to
time, but:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  while the Company is subject to any
requirement, or bound by any agreement, that this should be the case, no
amendment may be made without the prior approval of the Company in general
meeting if it would:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  make the terms on which Options may
be granted materially more generous; or

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  increase the limit specified in
rule 5; or

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  expand the class of potential
Option Holders; or

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  change rule 13 to the benefit of
Option Holders,

unless it is a minor amendment to benefit the administration of the scheme, to
take account of a change in legislation or to obtain or maintain favourable tax,
exchange control or regulatory treatment for Option Holders or for the Company
or any Eligible Company; and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  while the Scheme is approved under
Schedule 3, no amendment to a Key Feature shall have effect until approved by
HMRC.

[spacer.gif] [spacer.gif] 14.3  The Board may establish further savings-related
share option plans to operate in overseas territories (overseas plans), provided
that:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  all overseas plans shall be subject
to the limitation on awards set out in rule 5;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  only employees of Eligible Companies
who are resident in the relevant territory shall be entitled to benefit under
any overseas plan; and

[spacer.gif] [spacer.gif] [spacer.gif] (c)  no employee shall have an
entitlement to awards under any overseas plan greater than the maximum
entitlement of an Eligible Employee under the Scheme.

Any such plan shall be governed by rules similar to the rules of the Scheme, but
modified to take account of applicable tax, social security, employment,
company, exchange control, trust or securities (or any other relevant) law,
regulation or practice.

[spacer.gif] [spacer.gif] 14.4  The cost of establishing and operating the
Scheme shall be borne by the Constituent Companies in proportions determined by
the Board.

23


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] 14.5  The Company shall ensure that at all times:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  the Company has sufficient
authorised and unissued or treasury Shares available, taking into account any
other obligations of the Company to issue Shares and to transfer Shares from
treasury; and/or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  arrangements are in place for any
third party to transfer issued Shares,

[spacer.gif] [spacer.gif] [spacer.gif] (c)  to satisfy the exercise of all
Options of which the Company is the Grantor.

[spacer.gif] [spacer.gif] 14.6  Each Grantor other than the Company shall at all
times:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  keep sufficient issued Shares
available; and/or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  hold sufficient enforceable rights
to subscribe for Shares, or to acquire issued Shares,

[spacer.gif] [spacer.gif] [spacer.gif] (c)  to satisfy the exercise of all
Options granted by that Grantor.

[spacer.gif] [spacer.gif] 14.7  The Board shall determine any question of
interpretation and settle any dispute arising under the Scheme (other than any
requiring determination by the Auditors). In doing so, the Board shall exercise
its discretion in a manner which is fair and reasonable. In such matters the
Board’s decision shall be final.

[spacer.gif] [spacer.gif] 14.8  The Company and any other Grantor shall not be
obliged to notify any Option Holder if an Option is due to lapse.

[spacer.gif] [spacer.gif] 14.9  The Company and any other Grantor shall not be
obliged to provide Option Holders with copies of any materials sent to the
holders of Shares.

[spacer.gif] [spacer.gif] 14.10  The rules of the Scheme shall be governed by,
and interpreted in accordance with, the laws of England. The courts of England
and Wales shall have exclusive jurisdiction over:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  the rules of the Scheme; and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  all Options.

24


--------------------------------------------------------------------------------




Table of Contents

SCHEDULE 1
SCALING DOWN APPLICATIONS
USING THE METHOD IN RULE 3.1(D)

[spacer.gif] [spacer.gif] 1.  INTERPRETATION OF SCHEDULE 1

The definitions in this paragraph apply in this Schedule 1:

A: the maximum number of Shares that can be placed under Option. This is the
limit determined under rule 2.2(d).

EP: the Exercise Price for Options granted as a result of the applications which
are to be scaled down.

B: the maximum payable in total under Options granted as a result of the
applications, which equals the total Repayments following scaling down, and is
given by:

A x EP.

C: the total of the Repayments under all Savings Arrangements applied for,
without scaling down.

D: the total of the Repayments under all Savings Arrangements applied for if
those applications specifying monthly contributions greater than I were adjusted
to specify monthly contributions of I.

E: the total of the Repayments under all Savings Arrangements applied for, where
the applications specify monthly contributions of I or less.

F: the total of scaled down Repayments arising from monthly contributions in
excess of I which is available to be shared pro rata among the applicants to be
scaled down, and is given by:

B − D

G: the multiple of monthly contributions making up the Repayment for a
particular applicant, which is given by:

in the case of a three year Option application, 36 plus the applicable three
year bonus multiple (if Repayments are taken to include bonuses);

in the case of a five year Option application, 60 plus the applicable five year
bonus multiple (if Repayments are taken to include bonuses);

in the case of a seven year Option application, 60 plus the applicable seven
year bonus multiple (if Repayments are taken to include bonuses); and

in the case of an Option with any other standard period that might be available
under a future HM Treasury specification for Savings Arrangements, the number of
monthly contributions due under the relevant Savings Arrangement plus the
applicable bonus multiple (if Repayments are taken to include bonuses).

H: the Repayment for a particular applicant if his application were not subject
to scaling down.

I: £100 or The threshold value applicable under rule 3(d).

[spacer.gif] [spacer.gif] 2.  WILL THE METHOD IN RULE 3.1(D) ACHIEVE SCALING
DOWN?

First calculate B, C and D.

Note that, by definition, C must be greater than B if scaling down is required.

If D is greater than B, the method in rule 3(d) will not suffice to achieve
scaling down.

If D is less than or equal to B, the method in rule 3(d) will suffice to achieve
scaling down.

In the unlikely event that D is equal to B, there will be no need to calculate
individual amended contributions for those who applied to contribute more than I
per month. Their monthly contributions can simply be set at I.

25


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] 3.  HOW TO SCALE DOWN EACH RELEVANT APPLICATION

[spacer.gif] [spacer.gif] 3.1  For each application which is to be scaled down,
after scaling down, the Repayment will be given by:

(I x G) + X

where X = F x (H − (I x G))/(C − D).

X should be calculated for each application which is to be scaled down.

[spacer.gif] [spacer.gif] 3.2  Each relevant applicant’s scaled down monthly
contribution will then be given by:

I + (X/G).

26


--------------------------------------------------------------------------------




Table of Contents

SCHEDULE 2
SCALING DOWN APPLICATIONS
USING THE METHOD IN RULE 3.1(G)

[spacer.gif] [spacer.gif] 1.  INTERPRETATION OF SCHEDULE 2

The definitions in this paragraph apply in this Schedule 2:

A: the maximum number of Shares that can be placed under Option. This is the
limit determined under rule 2.4(d).

EP: the Exercise Price for Options granted as a result of the applications which
are to be scaled down.

B: the maximum payable in total under Options granted as a result of the
applications, which equals the total Repayments following scaling down, and is
given by:

A x EP.

C: the total of the Repayments under all Savings Arrangements applied for,
without scaling down.

D: The minimum specified under rule 2.4(c).

E: the total of the Repayments under all Savings Arrangements applied for if
those applications specifying monthly contributions greater than D were adjusted
to specify monthly contributions of D.

F: the total of the Repayments under all Savings Arrangements applied for, where
the applications specify monthly contributions of D.

G: the total of scaled down Repayments arising from monthly contributions in
excess of D which is available to be shared pro rata among the applicants to be
scaled down, and is given by:

B − E

H: the multiple of monthly contributions making up the Repayment for a
particular applicant, which is given by:

in the case of a three year Option application, 36 plus the applicable three
year bonus multiple (if Repayments are taken to include bonuses);

in the case of a five year Option application, 60 plus the applicable five year
bonus multiple (if Repayments are taken to include bonuses);

in the case of a seven year Option application, 60 plus the applicable seven
year bonus multiple (if Repayments are taken to include bonuses); and

in the case of an Option with any other period that might be available under a
future HM Treasury specification for Savings Arrangements, the number of monthly
contributions due under the relevant Savings Arrangement plus the applicable
bonus multiple (if Repayments are taken to include bonuses).

I: the Repayment for a particular applicant if his application were not subject
to scaling down.

[spacer.gif] [spacer.gif] 2.  WILL THE METHOD IN RULE 3.1(G) ACHIEVE SCALING
DOWN?

First calculate B, C and E.

Note that, by definition, C must be greater than B if scaling down is required.

If E is greater than B, the method in rule 3(g) will not suffice to achieve
scaling down.

If E is less than or equal to B, the method in rule 3(g) will suffice to achieve
scaling down.

27


--------------------------------------------------------------------------------




Table of Contents

In the unlikely event that E is equal to B, there will be no need to calculate
individual amended contributions for those who applied to contribute more than D
per month. Their contributions can simply be set at D.

[spacer.gif] [spacer.gif] 3.  HOW TO SCALE DOWN EACH RELEVANT APPLICATION

[spacer.gif] [spacer.gif] 3.1  For each application which is to be scaled down,
after scaling down, the Repayment will be given by:

(D x H) + X

where X = G x (I − (D x H))/(C − E).

X should be calculated for each application which is to be scaled down.

[spacer.gif] [spacer.gif] 3.2  Each relevant applicant’s scaled down monthly
contribution will then be given by:

D + (X/H).

28


--------------------------------------------------------------------------------
